DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
There is a typo in “wherein the filter assembly is configured to filter the airflow received via the outdoor air intake and directed across the heat exchanger.” (Emphasis added.) The term “directed” should be “direct” as it otherwise changes the order of air passing through the filter and heat exchangers. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–5 , 17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Akhtar, US 6,267,665 B1 (“Akhtar”) in view of Wood et al., US 3,839,848 A (“Wood”). 
Claims 6–16 are rejected under 35 U.S.C. 103 as being obvious over Akhtar in view of Wood and Radovanovic et al., US 2017/0167742 A1 (“Radovanovic”). 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being obvious over Akhtar in view of Wood and Mejia, US 2005/0279347 (“Mejia”). 
Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Akhtar in view of Wood and Dariavach et al., US 2012/0111190 A1 (“Dariavach”). 
Regarding Claim 1:
Akhtar discloses the claimed limitation of a heating, ventilation, and/or air conditioning (HVAC) unit (Akhtar’s air handling unit 10). Akhtar Fig. 2, col. 4, ll. 12–16. The air handling unit 10 comprises a cabinet (Akhtar’s housing comprising four vertical frame members 75). Id. at Fig. 2, col. 6, ll. 46–50. Akhtar’s cabinet comprises an outdoor air intake (inlet duct section 152) configured to receive an airflow drawn into the cabinet. Id. at Fig. 2, col. 9, ll. 9–16. Additionally, the air entering inlet 152 would also be directed across a filter assembly of the outdoor air intake (air filter panels 118 and 120 located in Akhtar’s air inlet attenuator section). Id. at Fig. 2, col. 7, ll. 56–58. The filter assembly 118, 120 is configured to filter the airflow received via the outdoor air intake 152. Id. at Fig. 2, col. 10, ll. 7–15.  
Akhtar’s filter assembly 118, 120 comprises a support structure (Akhtar’s rectangular, metal frames) and a plurality of filter slats (filter slats 118a, 118b, 120a and 120b). Akhtar Fig. 2, col. 8, ll. 29–34. Each of the plurality of filter slats 118a, 118b, 120a and 120b comprises a filtration material. Id. Each disposed within the support structure of Akhtar’s rectangular metal frame. Id. 

    PNG
    media_image1.png
    862
    478
    media_image1.png
    Greyscale


Akhtar does not disclose a heat exchanger housed inside the cabinet of Akhtar’s air handling unit 10. 
However, Akhtar discloses in an alternative embodiment of an air handling unit 160, which includes a heat exchanging coil unit 184, 186 located immediately downstream of inlet 178, 182 and filter 182. Akhtar Fig. 6, col. 10, ll. 8–15. Akhtar also discloses that its heat exchanging coil unit 184, 186 could provide either cooling or heating as desired. Id. It would have been obvious for Akhtar’s air handling unit 10 to have a similar heat exchanging coil unit 184 or 186 to provide cooling or heating as desired. With this modification, Akhtar’s heat exchanger of 184 or 186 would be located immediately downstream of Akhtar’s inlet 152 and filter assembly 118 and 120, the air entering inlet 152 would be directed across the heat exchanger of 184 or 186. Id. at Figs. 6 and 2, col. 10, ll. 8–36. 
Akhtar does not disclose the claimed limitation of that the plurality of filter slats118a, 118b, 120a and 120b  is configured in a louvered relationship and configured to be actuated between a stationary closed configuration through which the airflow passes and a stationary open configuration through which the airflow passes, wherein each filter slat of the plurality of filter slats is obliquely angled relative to a direction of the airflow in the stationary closed configuration and in the stationary open configuration, wherein, in the stationary open configuration, the filter assembly comprises gaps between adjacent filter slats of the plurality of filter slats through which the airflow passes, and wherein the plurality of filter slats is configured to capture debris and block the debris from passing through the gaps in the stationary open configuration.
Similar to Akhtar, Wood is directed to air filtration device 10. Wood Fig. 1, col. 2, ll. 26–32. Additionally, Wood also disclose a filter assembly comprises a plurality of filter slats 20. Id. at col. 2, ll. 62–68. Wood’s filter slats 20 also forms a similar V-shaped configuration compared to Akhtar. Wood Fig. 1 and Akhtar Fig. 2. Furthermore, Wood discloses that its filter slats 20 is configured in a louvered relationship and configured to be actuated between a stationary closed configuration (as shown in Fig. 1) through which the airflow passes and a stationary open configuration (as shown in Fig. 2) through which the airflow passes. Wood Figs. 1 and 2, col. 3, ll. 15–28. Wood also discloses that each filter slat 20 of the plurality of filter slats is obliquely angled relative to a direction of the airflow in the stationary closed configuration and in the stationary open configuration. Wood Figs. 1–2. Additionally, Wood discloses in the stationary open configuration, the filter assembly comprises gaps (see annotated Fig. 2) between adjacent filter slats of the plurality of filter slats through which the airflow passes. Id. at Fig. 2. The plurality of filter slats 20 is configured to capture debris and block the debris from passing through the gaps in the stationary open configuration because anything larger than the gap would be blocked from passing Wood’s filter. Additionally, Wood discloses that its configuration allows dust cake to be more completely removed from the filter 20. Wood Figs. 1–2, col. 3, ll. 15–28. It would have been obvious to replace Akhtar’s filter assembly 118, 120 with Wood’s filter assembly 20 for the benefits of completely removing filter cakes. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image2.png
    652
    743
    media_image2.png
    Greyscale

Regarding claim 2:
Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 1, wherein the stationary closed configuration as shown in Fig. 1 comprises contact between the adjacent filter slats to form a unified filter surface through which the airflow passes because Wood discloses that the edges 26 of filter panels 20 seal with the adjacent filter panel to provide a unitary filter. Wood Fig. 1, col. 3, ll. 2–7. 
Regarding claim 3:
Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 2, wherein the unified filter surface of the stationary closed configuration is configured to capture the debris from the airflow with the filtration material. Wood Fig. 1, col. 3, ll. 2–7.
Regarding claim 4:
Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 1, comprising a first motor (Wood’s motor 52) operably coupled to a first portion of the plurality of filter slats (see annotated Fig. 2 below). Wood annotated Fig. 2. Modified Akhtar also discloses the claimed limitation of that the first motor 52 is configured to rotate the first portion of the plurality of filter slats from the stationary open configuration to the stationary closed configuration in a first direction (counter clockwise), and to rotate the first portion of the plurality of filter slats from the stationary closed configuration to the stationary open configuration in a second direction opposite the first direction (clockwise). Id. at annotated Fig. 2, col. 3, ll. 58–63. 

    PNG
    media_image3.png
    564
    760
    media_image3.png
    Greyscale

Regarding claim 5:
Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 4, wherein a second portion of the plurality of filter slats rotate from the stationary open direction to the stationary closed configuration in the second direction (clockwise) and the from the stationary closed configuration to the stationary open direction in the first direction (counter clockwise). Wood, annotated Fig. 2, col. 3, ll. 58–63.  
Modified Akhtar does not disclose the claimed limitation of a second motor operably coupled to a second portion of the plurality of filter slats and actuate the movement of the second portion of filter slats. 
However, modified Akhtar discloses that any suitable means maybe provided to rotate Wood’s filter panels 20. Wood Fig. 2, col. 3, ll. 51–52. Therefore, it would have been obvious to use a second motor similar to the first motor to control the rotation of the second plurality of filter slats 20 because using a motor to rotate Wood’s filter slats is known.
Regarding claim 6:
It is noted here that the limitation of “a rooftop unit” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Akhtar discloses the claimed limitation of a rooftop unit of a heating, ventilation, and/or air conditioning (HVAC) system (Akhtar’s air handling unit 10). Akhtar Fig. 2, col. 4, ll. 12–16. The air handling unit 10 comprises a cabinet (Akhtar’s housing comprising four vertical frame members 75). Id. at Fig. 2, col. 6, ll. 46–50. Akhtar’s cabinet 75 comprises an air intake (inlet duct section 152) configured to direct an airflow into the cabinet 75 and an exhaust outlet (Akhtar’s air outlet 44) configured to discharge the airflow from the cabinet. Id. at Fig. 1, col. 5, ll. 25–29.  
Akhtar also discloses the claimed limitation of a fan (Akhtar’s axial fan unit 26) positioned downstream of the air intake 152 relative to a flow of the airflow through the cabinet 78, wherein the fan 26 is configured to draw the airflow into the cabinet via the air intake 152 and discharge the airflow from the cabinet via the exhaust outlet 44. Akhtar Fig. 1, col. 6, ll. 8–12.  Akhtar also discloses the claimed limitation of a filter assembly (air filter panels 118 and 120) configured to selectively filter debris from the airflow directed through the air intake 152 and into the cabinet 78. Id. at Fig. 2, col. 7, ll. 56–58. 

    PNG
    media_image1.png
    862
    478
    media_image1.png
    Greyscale


Akhtar does not disclose the claimed limitation of a heat exchanger disposed within the cabinet, wherein the heat exchanger is configured to place the airflow in a heat exchange relationship with a refrigerant directed through the heat exchanger. Akhtar does not disclose the claimed limitation of that the filter assembly comprising: a motor; a transfer device operably coupled to the motor; and a plurality of filter slats in a louvered relationship, each comprising a filtration material, each operably coupled to the motor via the transfer device, and configured to be selectively actuated between a stationary closed configuration and a stationary open configuration, wherein each filter slat of the plurality of filter slats is obliquely angled relative to a direction of the airflow through the filter assembly in the stationary closed configuration and in the stationary open configuration.
While Akhtar does not disclose a heat exchanger housed inside the cabinet of Akhtar’s air handling unit 10, Akhtar discloses in an alternative embodiment of an air handling unit 160, which includes a heat exchanging coil unit 184, 186 located immediately downstream of inlet 178, 182 and filter 182. Akhtar Fig. 6, col. 10, ll. 8–15. Akhtar also discloses that its heat exchanging coil unit 184, 186 could provide either cooling or heating as desired. Id. It would have been obvious for Akhtar’s air handling unit 10 to have a similar heat exchanging coil unit 184 or 186 to provide cooling or heating as desired. With this modification, Akhtar’s heat exchanger of 184 or 186 would be located immediately downstream of Akhtar’s inlet 152 and filter assembly 118 and 120, the air entering inlet 152 would be directed across the heat exchanger of 184 or 186. Id. at Figs. 6 and 2, col. 10, ll. 8–36. Additionally, Akhtar’s filter assembly 118 and 120 comprise filtration material because a filter need filtration material to perform its function. 
Akhtar does not disclose the claimed limitation of that a refrigerant directed through the heat exchanger. 
Similar to Akhtar, Radovanovic is directed to an HVAC system 103. Radovanovic Fig. 1, [0047]. Additionally, Radovanovic discloses a refrigerant gas through a set of heat exchanger coils. Id. It would have been obvious for Akhtar to have a refrigerant directed through Akhtar’s heat exchanger because such design is known in the art to as a heat exchanger cooling means.  
Akhtar does not disclose the claimed limitation of that the plurality of filter slats 118, 120 in a louvered relationship, each operably coupled to the motor via the transfer device, and configured to be selectively actuated between a stationary closed configuration and a stationary open configuration, wherein each filter slat of the plurality of filter slats is obliquely angled relative to a direction of the airflow through the filter assembly in the stationary closed configuration and in the stationary open configuration. 
Similar to Akhtar, Wood is directed to air filtration device 10. Wood Fig. 1, col. 2, ll. 26–32. Additionally, Wood also disclose a filter assembly comprises a plurality of filter slats 20. Id. at col. 2, ll. 62–68. Wood’s filter slats 20 also forms a similar V-shaped configuration compared to Akhtar. Wood Fig. 1 and Akhtar Fig. 2. Furthermore, Wood discloses that its filter slats 20 is configured in a louvered relationship and configured to be actuated between a stationary closed configuration (as shown in Fig. 1) through which the airflow passes and a stationary open configuration (as shown in Fig. 2) through which the airflow passes. Wood Figs. 1 and 2, col. 3, ll. 15–28. Wood also discloses that each filter slat 20 of the plurality of filter slats is obliquely angled relative to a direction of the airflow in the stationary closed configuration and in the stationary open configuration. Wood also discloses a motor 52 operatively coupled a transfer device (gear train 38). Id. at Fig. 6, col. 4, ll. 4–22. Additionally, Wood discloses that its configuration allows dust cake to be more completely removed from the filter 20. Wood Figs. 1–2, col. 3, ll. 15–28. It would have been obvious to replace Akhtar’s filter assembly 118, 120 with Wood’s filter assembly 20 for the benefits of completely removing filter cakes. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image2.png
    652
    743
    media_image2.png
    Greyscale

Regarding claim 7:
Modified Akhtar discloses the claimed limitation of the rooftop unit of claim 6, wherein the stationary open configuration positions the plurality of filter slats to filter debris from the airflow in gaps between adjacent filter slats because anything larger than the gap would not be able to pass. Wood Fig. 2. Wood also disclose that the gaps are 1 mm wide or more as shown in Wood Fig. 2. 
Regarding claim 8:
Modified Akhtar discloses the claimed limitation of the rooftop unit of claim 6, wherein the stationary open configuration positions the plurality of filter slats to filter debris from the airflow in gaps between adjacent filter slats because anything larger than the gap would not be able to pass. Wood Fig. 2. Wood also disclose that the gaps are 1 mm wide or more as shown in Wood Fig. 2. Additionally, it is noted here that when Wood’s plurality of filter slats are in the stationary open relationship, more air could pass the filter assembly due the gaps, which would effectively reduce the pressure drop across the filter assembly.
Regarding claim 9:
 Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 6, wherein the stationary closed configuration as shown in Fig. 1 positions the plurality of filter slats such that adjacent filter slats contact each other to form a unified filter surface through which the airflow passes to filter debris. Wood Fig. 1, col. 3, ll. 2–7. 
Regarding claim 10:
 Modified Akhtar discloses the claimed limitation of the rooftop unit of claim 9, wherein the unified filter surface includes valleys (see annotated Fig. 1 below) that extend in the direction of the airflow and are configured to accumulate the debris from the airflow. Wood annotated Fig. 1. 

    PNG
    media_image4.png
    316
    718
    media_image4.png
    Greyscale

Regarding claim 11:                                                                        
Modified Akhtar discloses the claimed limitation of the rooftop unit of claim 10, wherein the valleys comprise triangular valleys formed where the adjacent filter slats contact one another in the stationary closed configuration (see annotated Fig. 1 in claim 10).
Regarding claim 12:                                                                        
Modified Akhtar discloses the claimed limitation of the rooftop unit of claim 6, wherein the plurality of filter slats comprise a first set of filter slats (see annotated Fig. 2 below) configured to be rotated in a first direction (counter clockwise) to yield the stationary open configuration and configured to be rotated in a second direction (clockwise) to yield the stationary closed configuration. Wood annotated Fig. 2, col. 3, ll. 58–63. 

    PNG
    media_image5.png
    538
    747
    media_image5.png
    Greyscale

Regarding claim 13:                                                                        
Modified Akhtar discloses the claimed limitation of the rooftop unit of claim 12, wherein  the plurality of filter slats comprise a second set of filter slats (see annotated Fig. 2 in claim 12) configured to be rotated in the second direction (clockwise) to yield the stationary open configuration and configured to be rotated in the first direction (counter clockwise) to yield the stationary closed configuration. Wood annotated Fig. 2, col. 3, ll. 58–63.
Regarding claim 14:                                                                        
Modified Akhtar does not disclose the claimed limitation of the rooftop unit of claim 6, comprising an additional motor and an additional transfer device.
However, it would have been obvious for modified Akhtar to have an additional motor and additional transfer device because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Regarding claim 15:                                                                        
Modified Akhtar does not disclose the claimed limitation of the rooftop unit of claim 14, wherein each of the plurality of filter slats is operably coupled to the additional motor via the additional transfer device.
As discussed in claim 14, it would have been obvious to for modified Akhtar to have an additional motor and additional transfer device. Additionally, it would also have been obvious for the additional motor and transfer device to be connected to the plurality of filter slats the same way as the first motor and transfer device because such connection is known to actuate the filter slats between stationary open and stationary close configuration. 
 Regarding claim 16:                                                                        
Modified Akhtar does not disclose the claimed limitation of the rooftop unit of claim 14, comprising an additional plurality of filter slats, each operably coupled to the additional motor via the additional transfer device, and configured to be selectively actuated between the stationary closed configuration and the stationary open configuration.
However, a person of ordinary skill in the art would be motivated to scale up for heavy duty projects. For example, if a person of ordinary skill wanted to double the filtration efficiency, one of the obvious choices would be have a second panel of filter slats connected to a second motor and a second transfer device. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Regarding claim 17:
Akhtar discloses the claimed limitation of a heating, ventilation, and/or air conditioning (HVAC) unit (Akhtar’s air handling unit 10). Akhtar Fig. 2, col. 4, ll. 12–16.  Akhtar’s HVAC unit comprises a filter assembly (air filter panels 118 and 120) configured to filter debris from an airflow entering an air intake of the HVAC unit to exchange heat with a heat exchanger of the HVAC unit. Id. at Fig. 2, col. 10, ll. 7–15.  Akhtar also discloses that its plurality of filter slats 118 and 120 comprises a filtration material as a filter need to have filtration material to perform its function. 
Akhtar does not disclose the claimed limitation of a control panel configured to control operation of the HVAC unit. Akhtar does not disclose the claimed limitation of that the filter assembly comprises a motor communicatively coupled to the control panel, a transfer device operably coupled to the motor. Akhtar does not disclose the claimed limitation of that a plurality of filter slats, each operably coupled to the transfer device in a louvered relationship, and configured to be actuated between a stationary closed configuration and a stationary open configuration, wherein each filter slat of the plurality of filter slats is obliquely angled relative to a direction of the airflow in the stationary closed configuration and in the stationary open configuration. Akhtar does not disclose the claimed limitation of that a pressure sensor communicatively coupled to the control panel and configured to collect data indicative of a measured pressure drop across the filter assembly, wherein the control panel is configured to provide control signals to actuate the plurality of filter slats between the stationary closed configuration and the stationary open configuration based on the measured pressure drop.
  Similar to Akhtar, Wood is directed to air filtration device 10. Wood Fig. 1, col. 2, ll. 26–32. Additionally, Wood also disclose a filter assembly comprises a plurality of filter slats 20. Id. at col. 2, ll. 62–68. Wood’s filter slats 20 also forms a similar V-shaped configuration compared to Akhtar. Wood Fig. 1 and Akhtar Fig. 2. Furthermore, Wood discloses that its filter slats 20 is operably coupled to a transfer device (gear train 38) and is configured in a louvered relationship and configured to be actuated between a stationary closed configuration (as shown in Fig. 1) through which the airflow passes and a stationary open configuration (as shown in Fig. 2) through which the airflow passes. Wood Figs. 1, 2 and 6, col. 3, ll. 15–28 and col. 4, ll. 4–22. Wood discloses that its transfer device 38 is operably coupled to a motor (motor unit 52). Id. at Fig. 5, col. 4, ll. 19–53.  Wood also discloses that each filter slat 20 of the plurality of filter slats is obliquely angled relative to a direction of the airflow in the stationary closed configuration and in the stationary open configuration. Wood Figs. 1–2. Additionally, Wood discloses in the stationary open configuration, the filter assembly comprises gaps (see annotated Fig. 2) between adjacent filter slats of the plurality of filter slats through which the airflow passes. Id. at Fig. 2. The plurality of filter slats 20 is configured to capture debris and block the debris from passing through the gaps in the stationary open configuration because anything larger than the gap would be blocked from passing Wood’s filter. Wood discloses a pressure sensor (differential pressure sensor 28) configured to collect data indicative of a measured pressure drop across the filter assembly with plurality of filter slat. Id. at Fig. 1, col. 5, ll. 31–35. When the dust on the filter builds up, a signal would be created by the increase of the pressure drop across the filter, and filter slats rotates from a stationary closed configuration to stationary open configuration. Id. at col. 4–5, ll. 63–2. Additionally, Wood discloses that its configuration allows dust cake to be more completely removed from the filter 20. Wood Figs. 1–2, col. 3, ll. 15–28. It would have been obvious to replace Akhtar’s filter assembly 118, 120 with Wood’s filter assembly 20 for the benefits of completely removing filter cakes. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
While Akhtar as modified by Wood does not explicitly disclose a control panel configured to control operation of the HVAC unit and that the control panel is connected to the motor and transfer device, Wood discloses that when the pressure sensor 28 senses a pressure build up, a signal would be sent to Wood’s motor 52 to actuate the filter slats 20 to move from stationary closed to stationary open configuration to remove filter cake. Wood Figs. 2 and 5, col. 4–5, ll. 67–1. The part that’s responsible for sending an actuation signal to the motor is the control panel. 
Regarding claim 19:
Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 17, wherein the control panel is configured to provide the control signals to actuate the plurality of filter slats from the stationary closed configuration to the stationary open configuration in response to determining that the measured pressure drop across the filter assembly exceeds a predetermined pressure threshold value. Wood Figs. 2 and 5, col. 4–5, ll. 67–1. It is noted here that while Wood dose not disclose a specific value of a predetermined pressure threshold value, it would have been obvious that the system has to have a set value that trigger’s the actuation, which is the predetermined pressure threshold. 
Regarding claim 20:
Modified Akhtar discloses the claimed limitation of the HVAC unit of claim 17, wherein the control panel is configured to provide the control signals to actuate the plurality of filter slats from the stationary closed configuration to the stationary open configuration until the measured pressure drop across the filter assembly reaches a target predetermined pressure value. Wood Figs. 2 and 5, col. 4–5, ll. 67–1. The pressure drop that triggers the actuation signal is the claimed “target predetermined pressure value. 
Regarding claim 21:
Modified Akhtar does not disclose that the HVAC unit 20 comprises at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. The control panel is configured to provide additionally control signals to activate the at least one water spray jet to wash at least a portion of the debris from the plurality of filter slats before providing the control signals to actuate the plurality of filter slats to the open configuration. 
Similar to Akhtar, Mejia is directed to HVAC systems. Mejia discloses a plurality of water spray apertures 432 (i.e., water spray jets) disposed near an air filter 450. Mejia Fig. 6, [0038]. Mejia also discloses that the water spray jet 432 is communicatively coupled to a control box 500 to activate the water spray pump when the indoor temperature is higher than the preset minimum indoor temperature. Mejia discloses that the cooled water can exit apertures 432 to cool the air passing the air filter. Id. at Fig.  6, [0038]. It would have been obvious include Mejia’s water spray jets 432 in modified Akhtar to cool the air passing the air filter. It is noted here while Mejia does not explicitly disclose that the water spray jet is used to wash at least a portion of the debris from the plurality of the filter slats, it would have been obvious that debris on the filter slats would be washed off by the water spray jets 432 because the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).
It is noted that modified Ye in view of Mejia does not explicitly disclose that its control box 214 provides signal to activate the water spray jet prior to actuate Akhtar’ control panel to the stationary open configuration. However, it would have been obvious that Mejia’s water spray from aperture 432 would wash Akhtar’s filter slats when they are closed because the wash jets are perpendicular to the filter frame. Additionally, it is a routine engineering choice to program the controller to activate the water spray jet 432 before opening Akhtar’s filter slats 19 so that Akhtar’s filter slats could be washed while the air is being cooled. MPEP 2144.05(Ⅱ). 
Regarding Claim 22: 
Modified Akhtar does not disclose the claimed limitation of the HVAC unit of claim 17. The control panel comprises a clock and a memory configured to store at least one predetermined time period in which the debris is expected to increase in the airflow. The control panel is configured to provide the control signals to actuate the plurality of filter slats from the stationary open configuration to the stationary closed configuration in response to determining a current time indicated by the clock falls within the at least one predetermined time period. 
Similar to Akhtar, Dariavach is directed to HVAC control panels. Dariavach discloses a controller 2 that logs and reports data over time for historical and trend data, which requires a memory to save the data and a clock for time reference. Dariavach Fig. 3, claim 10. Dariavach further discloses that its system includes sensors that senses environmental data such as air impurities along with operational temperature and relative humidity levels over time. Those data are sent to the controller and compared with the value stored in the controller to decide if the filter need to be bypassed. Id. at [0006].  It would have been obvious for modified Akhtar’s control system to include a clock and memory as disclosed by Dariavach to log system operational data over time. With the modification, modified Akhtar’s control panel 214 would comprise a clock and a memory configured to store at least one predetermined time period in which the debris is expected to increase in the airflow and provide control signals to actuate Akhtar’s filter unit 20 from the stationary open configuration to the stationary closed configuration. 
Regarding Claim 23: 
Modified Akhtar does not disclose a temperature sensor commutatively coupled to the control panel and configured to measure a temperature of the air flow. Modified Akhtar does not disclose that the HVAC unit also comprises at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. Modified Akhtar does not disclose that the control panel is configured to provide additional control signals to activate the at least one water spray jet to cool the airflow in response to determining that the measured temperature of the airflow is greater than a predetermined temperature threshold value.
As discussed in claim 21, Mejia discloses a COOL AIR mode that is activated when a temperature sensor 302 detects that the indoor temperature Tinside is higher than the preset minimum indoor temperature Tmin. Mejia’s temperature sensor 302 then send the signal to a control box 500, which activates Mejia’s spray aperture 432 to cool the air passing air filter 450. Id. at Figs. 6–7 and 10E, [0038], [0042] and [0043].   It would have been obvious to include Mejia’s COOL AIR mechanism in modified Ye to cool the air passing Ye’s air filter. 
Response to Arguments
35 USC § 103 Rejections
 The applicants amended independent claims 1, 6 to changed the claimed invention from a filter assembly to a HVAC unit. The applicant argues that the current amendment would overcome the rejected based on Ye. Applicant Rem. dated Jul. 11, 2022 (“Applicant Rem.”) ps. 10–18. 
It is noted here that a new ground of rejection is made based on Akhtar and Wood. Therefore, applicant’s arguments regarding Ye, Tsao, Gates, Jensen et al., are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776